Appellant was convicted of disposing of mortgaged property with intent to defraud.
Two grounds of error are assigned for reversal. The first ground contends, inasmuch as the mortgage was on file in the county clerk's office, and was notice to the world of its contents, that therefore, as matter of law, defendant could not have traded the mare with intent to defraud the mortgagee, because the purchaser took the animal with *Page 470 
notice of such mortgage. The second ground contends that the evidence does not support the conviction, "because the verdict shows defendant did not in fact intend to defraud Evans," the mortgagee. If the verdict of the jury does not find that appellant did intend to defraud Evans, it certainly finds nothing. That was the very issue decided by the verdict against appellant. It can not, therefore, be said that the verdict shows defendant did not in fact intend to defraud Evans."
Nor is the other contention well taken. The law does not eliminate the intent to defraud from appellant's mind because Evans filed with the county clerk the mortgage which appellant had given him. This contention, if correct, would make the intent depend, as a matter of law, upon the act of Evans in filing or not filing the mortgage with said clerk. Whether Evans filed the mortgage or not could not, as a matter of law, govern the intent of appellant in disposing of the property. His intent in disposing of the property was a matter of fact to be determined by his acts, and the facts and circumstances proven on the trial. The judgment is affirmed.
Affirmed.
Judges all present and concurring.